                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

UNITED STATES OF AMERICA,

                     Plaintiff,

v.                                                      Case No. 15-20319

ROY EDWARD BROWNLEE,

                Defendant.
________________________________/

     ORDER DIRECTING THE GOVERNMENT TO FILE A SUPPLEMENTAL BRIEF

       Defendant Roy Edward Brownlee was convicted by jury on September 15, 2016,

of conspiring to distribute controlled substances with death resulting, 21 U.S.C. §§

841(a)(1), 846, distributing controlled substances, 21 U.S.C. § 841(a)(1), being a felon

in possession of a firearm, 18 U.S.C. § 922(g)(1), willfully engaging in a firearms

business without a firearms dealer license, 18 U.S.C. § 922(a)(1)(A), and attempting to

distribute controlled substances, 21 U.S.C. §§ 841(a)(1), 846. (ECF No. 84,

PageID.1066.) On February 9, 2017, the court sentenced him to 360 months

imprisonment. (Id., PageID.1067.)

       Defendant has filed a “Motion to Reduce Sentence.” (ECF No. 136.) He argues

that the health risk presented by the Coronavirus Disease (“COVID-19”) at his location

of confinement, FCI Gilmer, warrants compassionate release under 18 U.S.C. §

3582(c)(1)(A).

       The government filed a response opposing the motion but did not state

Defendant’s COVID-19 vaccination status. (ECF No. 140.) The Bureau of Prisons
(“BOP”) has made substantial progress distributing COVID-19 vaccines to the federal

prison population. FCI Gilmer has an inmate population of 1,531. FCI Gilmer, Federal

Bureau of Prisons, https://www.bop.gov/locations/institutions/gil/ (last visited May 10,

2021). Out of that total, 942 inmates are fully vaccinated, and, at FCI Gilmer, there are

no active cases of COVID-19 among inmates. COVID-19: Coronavirus, Federal Bureau

of Prisons, https://www.bop.gov/coronavirus/ (last visited May 10, 2021).

       Defendant’s vaccination status is a significant consideration in determining

whether compassionate release is warranted. See 18 U.S.C. § 3582(c)(1)(A) (requiring

that a prisoner have “extraordinary and compelling” circumstances to obtain

compassionate release). If Defendant is fully vaccinated, or if Defendant has been given

an opportunity to be vaccinated, that fact will impact the court’s analysis of his motion to

reduce sentence. Thus, the court will direct the government to file a supplemental brief

stating whether Defendant has been offered a COVID-19 vaccine and whether he has

been vaccinated. In the supplemental brief, the government must provide citations to

medical records, affidavits, or other supportive material. Accordingly,

       IT IS ORDERED that the government is DIRECTED to file a supplemental brief

by May 28, 2021, stating, with citations to appropriate support, whether Defendant has

been offered a COVID-19 vaccine and whether he has received a COVID-19 vaccine.

                                                 s/Robert H. Cleland                        /
                                                 ROBERT H. CLELAND
                                                 UNITED STATES DISTRICT JUDGE
Dated: May 10, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, May 10, 2021, by electronic and/or ordinary mail.

                                                  s/Lisa Wagner                             /
                                                  Case Manager and Deputy Clerk

                                             2
                                                             (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\15-20319.BROWNLEE.OrderDirectingSupplementalBrief.RMK.docx




                                                       3
